Dismissed and Opinion filed August 8, 2002








Dismissed and Opinion filed August 8, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00467-CV
____________
 
CONSUELO LETELIER, Appellant
 
V.
 
WILLIAM R. BURKE, JR., Appellee
 

 
On
Appeal from the 80th District Court
Harris County, Texas
Trial
Court Cause No. 99-18669
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed February 28,
2002.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On July 9, 2002, notification was transmitted to all parties
of the Court's intent to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment. 
See Tex. R. App. P. 37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed August 8, 2002.
Panel consists of Justices
Anderson, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).